

115 HRES 1058 IH: Expressing support for designation of the month of September as “National Voting Rights Month”.
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1058IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Veasey (for himself, Mr. Hastings, Ms. Norton, Mrs. Beatty, Ms. Sewell of Alabama, Ms. Jayapal, Mrs. Watson Coleman, Mr. Payne, Mr. Lewis of Georgia, Mr. Carson of Indiana, Ms. Moore, Ms. Clarke of New York, Mr. Scott of Virginia, Mr. Takano, Mr. Larsen of Washington, Mr. Danny K. Davis of Illinois, Ms. Eddie Bernice Johnson of Texas, Ms. Bass, Mr. Pocan, Mrs. Demings, Mr. Pallone, Mr. Brown of Maryland, Mr. Brendan F. Boyle of Pennsylvania, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Garamendi, Mr. Moulton, Mr. Lowenthal, Mr. Lawson of Florida, Ms. Wilson of Florida, Mr. DeSaulnier, Mr. Nadler, Ms. Barragán, Mr. Ben Ray Luján of New Mexico, Mr. Sean Patrick Maloney of New York, Mr. Price of North Carolina, Mr. Serrano, Ms. Judy Chu of California, Mr. Higgins of New York, Mr. Rush, Ms. Bonamici, Ms. Wasserman Schultz, Mr. McEachin, Ms. Schakowsky, Ms. Shea-Porter, Mr. McNerney, Mr. Sires, Ms. Roybal-Allard, Mr. Blumenauer, Mr. Jeffries, Mr. Gutiérrez, Ms. Titus, Mr. Gonzalez of Texas, Mr. Smith of Washington, Mr. Quigley, Mr. Ryan of Ohio, Mr. Meeks, Ms. Brownley of California, Mr. Cummings, Mr. Costa, Mr. McGovern, Mr. Yarmuth, Mr. Cohen, Mr. Soto, Mr. Kildee, Mr. Khanna, Ms. Eshoo, Ms. Michelle Lujan Grisham of New Mexico, Mr. Thompson of Mississippi, Mrs. Napolitano, Ms. Matsui, Ms. Jackson Lee, Ms. McCollum, Mr. Evans, Mrs. Lawrence, Mr. Carbajal, Mr. Vela, Mr. Crist, Mr. Sarbanes, Ms. DelBene, Mrs. Carolyn B. Maloney of New York, Mr. Nolan, Ms. Blunt Rochester, Mr. Welch, Ms. DeLauro, Ms. Sánchez, Mr. Tonko, Mr. Huffman, Mr. Foster, Ms. Velázquez, Mr. Gene Green of Texas, Mr. David Scott of Georgia, Mr. Espaillat, Mr. Cicilline, Ms. Lee, Mr. Castro of Texas, Mr. Engel, Mr. Delaney, Mr. Kilmer, Mrs. Lowey, Mr. Polis, Mr. Loebsack, Mr. Gomez, Mrs. Dingell, Ms. Adams, Mr. Panetta, Mr. Ted Lieu of California, Mr. DeFazio, Ms. Fudge, Mr. Kihuen, Mr. Gallego, and Ms. DeGette) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the month of September as National Voting Rights Month.
	
 Whereas voting is one of the single most important rights that can be exercised in our democracy; Whereas over the course of history, various voter suppression laws in the United States have hindered, and even prohibited, certain individuals and groups from exercising this right;
 Whereas during the 19th and early 20th centuries, Native Americans and Americans who were born abroad, spoke a language other than English, or were formerly subjected to slavery, were denied full citizenship and prevented from voting by English literacy tests;
 Whereas from 1954 to 1968, minority groups such as African Americans in the South suffered from the oppressive effects of Jim Crow laws designed to prevent political, economic, and social mobility;
 Whereas African Americans, Latinos, Asian Americans, Native Americans, and other underrepresented voters were subject to violence, poll taxes, literacy tests, all White primaries, property ownership tests, grandfather clauses, voter roll purges, and the prevention of former prisoners from voting;
 Whereas in 1965, Congress passed the Voting Rights Act of 1965 to protect the rights of African Americans and other traditionally disenfranchised groups to vote;
 Whereas in 2013, the Supreme Court invalidated section 4 of the Voting Rights Act of 1965, dismantling the preclearance provision in the law that protected voters in States that historically have suppressed the rights of minorities to vote;
 Whereas since the preclearance provisions of the Voting Rights Act of 1965 have been vacated, many States gerrymandered districts have gone unchallenged or have become less likely to be invalidated by the courts;
 Whereas these gerrymandered districts have been found to have a discriminatory impact on traditionally disenfranchised minorities through tactics that include cracking, diluting their voting power across many districts, and packing, concentrating minority voters’ power in one district to reduce their voting power in other districts;
 Whereas the courts have found the congressional and, in some cases, State legislative district maps in Texas, North Carolina, Florida, and Wisconsin to be gerrymandered districts that were created with the intent of interfering with the constitutional right to vote;
 Whereas the Shelby County v. Holder Supreme Court decision calls on Congress to fix the formula in the Voting Rights Act of 1965;
 Whereas in 33 States, some form of restrictive voting law has been instituted since 2013; Whereas these restrictive voting laws encompass cutbacks in early voting, voter roll purges, placement of faulty equipment in minority communities, requirement of photo identification—the procurement of which amounts to a modern day poll tax, and elimination of same-day registration;
 Whereas more than 80 million minority, elderly, poor, and disabled voters could be disenfranchised by these changes in voting;
 Whereas in 2016, discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas have been ruled unconstitutional and overturned by the courts;
 Whereas there are local elected officials who refuse to adhere to Federal court decisions that have struck down suppressive voting laws instituted since the Supreme Court’s Shelby County v. Holder case;
 Whereas there is much more work to be done to ensure all Americans have the right to vote; Whereas National Voter Registration Day is September 25; and
 Whereas the month of September would be an appropriate month to designate as National Voting Rights Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Voting Rights Month; (2)encourages all people in the United States to uphold the right of every American to exercise their sacred and fundamental right to vote; and
 (3)endorses the following solutions to further the mission of allowing all citizens to vote: (A)Our Nation’s public schools and universities should develop an academic curriculum under which students would learn about the importance of voting, how to become registered to vote, where to vote, and the different forms of voting. This curriculum would include teaching the history of voter suppression in America before the Voting Rights Act of 1965 was passed. It would also teach students about current issues that are related to laws that have been passed to restrict the vote since 1965 or any actions taken by State and Federal Government officials since passage of the Voting Rights Act of 1965 that have created barriers to being able to vote.
 (B)The Postal Service should issue a special Fannie Lou Hamer stamp during the month of September, to remind Americans about how ordinary citizens risked their lives, marched, and participated in our great democracy so all Americans would have the fundamental right to vote.
 (C)Congress should allocate the requisite funds needed for public service announcements on television, radio, newspapers, magazines, social media, billboards, buses, and other forms of media to remind Americans when elections are being held, and to urge people to get out and vote.
 (D)Congress should pass legislation that will allow all citizens upon reaching the age of 18 to be automatically registered to vote in Federal elections.
				